This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                            NO. 30,706

 5 CALVIN DEE FINCH,

 6          Defendant-Appellant.


 7 APPEAL FROM THE DISTRICT COURT OF SAN JUAN COUNTY
 8 William C. Birdsall, District Judge

 9 Gary K. King, Attorney General
10 Ann M. Harvey, Assistant Attorney General
11 Santa Fe, NM

12 for Appellee

13 Jacqueline L. Cooper, Chief Public Defender
14 Kimberly Chavez Cook, Assistant Appellate Defender
15 Santa Fe, NM

16 for Appellant


17                                 MEMORANDUM OPINION

18 BUSTAMANTE, Judge.
 1        To obtain a conviction for homicide by vehicle while driving under the

 2 influence of intoxicating liquor, the State must prove two things: That the defendant

 3 operated a vehicle while intoxicated and that intoxication was both the “but for” and

 4 a significant cause of the death of another. The associated uniform jury instruction

 5 states that the jury must find that “the defendant operated a motor vehicle while under

 6 the influence of intoxicating liquor” and that “the defendant thereby caused the death

 7 of [victim].” Is this sufficient to convey to the jury the required causal analysis when

 8 Defendant has presented evidence challenging whether intoxication was the cause of

 9 the accident? We determine that it is not, and that the district court’s failure to give

10 an instruction on causation was fundamental error. We therefore reverse Defendant’s

11 conviction of homicide by vehicle while driving under the influence of intoxicating

12 liquor and remand for a new trial.

13 BACKGROUND

14        On the afternoon of July 4, 2009, Calvin Finch (Defendant) was test-driving for

15 possible purchase a truck owned by Craig Stahle, who was in the passenger seat. The

16 truck windows were tinted darker than factory level but within legal limits. On the

17 way back to his girlfriend’s house, Defendant entered a turn lane to make a left turn.

18 After waiting for an oncoming car to turn right, Defendant turned left, crossing the

19 lane. As he was in the intersection, an oncoming motorcycle hit the side of the truck

                                              2
 1 near the rear. The driver of the motorcycle, Harry Irvin (Victim), died at the scene.



 2        Defendant submitted to field sobriety tests administered by officers who arrived

 3 at the scene in response to Mr. Stahle’s call to 911. The tests did not indicate

 4 impairment due to alcohol. Defendant testified that he told the officers he had last

 5 consumed alcohol at 3 a.m. that morning. Several officers testified that they smelled

 6 or thought they smelled a slight odor of alcohol on Defendant, while others testified

 7 they did not. Since Defendant passed the field sobriety tests, the officers did not arrest

 8 him. Defendant agreed, however, to have his blood tested for alcohol and elected to

 9 have his girlfriend drive him to the hospital rather than ride with an officer.

10 Defendant testified that he and his girlfriend went first to her house a quarter mile

11 away so she could get her driver’s license and change clothes. He was unobserved by

12 law enforcement for approximately twenty minutes. According to his testimony,

13 while at his girlfriend’s house, Defendant took several drinks of peppermint schnapps.

14 He and his girlfriend returned to the scene of the accident and followed a deputy to the

15 hospital where blood was drawn with Defendant’s consent, approximately two and

16 one-half hours after the accident. The blood test results showed a blood alcohol

17 content of .13.




                                               3
 1        At trial, defense counsel accepted the jury instructions proposed by the State

 2 with one exception, that is not related to this appeal. Defendant was convicted by a

 3 jury of homicide by vehicle while driving under the influence of intoxicating liquor,

 4 contrary to NMSA 1978, Section 66-8-101(A) (2004), and improper turning at an

 5 intersection, contrary to NMSA 1978, Section 66-7-322 (1978). He also pled guilty

 6 to driving while license suspended or revoked, contrary to NMSA 1978, Section 66-5-

 7 39(A) (1993). He was sentenced to twenty-two years in the custody of the New

 8 Mexico Department of Corrections. He was also sentenced to three years, to run

 9 consecutively, for separate charges of driving while under the influence of

10 intoxicating liquor and driving while license suspended or revoked. The total term of

11 imprisonment was twenty-five years.

12        Defendant appeals his convictions on a number of bases, including the district

13 court’s failure to instruct on proximate cause, ineffective assistance of counsel,

14 insufficient evidence of impairment, and prosecutor misconduct. He also challenges

15 the district court’s conclusion that his conviction for vehicular homicide was a serious

16 violent offense.

17 DISCUSSION

18        We begin with Defendant’s first argument. No instruction on causation was

19 requested at trial. Thus, the issue was not preserved, and we review it for fundamental


                                              4
 1 error. State v. Benally, 2001-NMSC-033, ¶ 12, 131 N.M. 258, 34 P.3d 1134; see Rule

 2 12-216(B)(2) NMRA. “The doctrine of fundamental error applies only under

 3 exceptional circumstances and only to prevent a miscarriage of justice.” State v.

 4 Barber, 2004-NMSC-019, ¶ 8, 135 N.M. 621, 92 P.3d 633. “[N]ot all questions of

 5 fundamental error turn solely on guilt or innocence” of the defendant, however, id. ¶

 6 14, as in some circumstances our focus is directed “more on process and the

 7 underlying integrity of our judicial system.” Id. ¶ 16. Accurate instruction of the jury

 8 can be vital to the integrity of a verdict. State v. Mascareñas, 2000-NMSC-017, ¶ 21,

 9 129 N.M. 230, 4 P.3d 1221. “[T]he failure to instruct the jury on the essential

10 elements of an offense constitutes fundamental error[,]” State v. Osborne, 111 N.M.

11 654, 662, 808 P.2d 624, 632 (1991), except when “there can be no dispute that the

12 element was established.” State v. Orosco, 113 N.M. 780, 784, 833 P.2d 1146, 1150

13 (1992).

14        Finally, if the element not instructed on was essential to the jury’s verdict and,

15 therefore, “the jury could not have reached its verdict without also finding the element

16 omitted from the instructions[,]” the omission is not fundamental error. Barber, 2004-

17 NMSC-019, ¶ 29. The converse is also true. If the jury’s verdict rests on grounds not

18 including an essential element, there is fundamental error. See Mascareñas, 2000-

19 NMSC-017, ¶ 21. The Court must look at the jury instructions and the totality of


                                               5
 1 circumstances of the case in order to determine whether either is the case. Barber,

 2 2004-NMSC-019, ¶ 19.

 3        Defendant argues that it was fundamental error for the district court to not

 4 instruct the jury on the definition of causation because “even if the jury found that he

 5 was intoxicated while driving, there was . . . evidence that . . . permits a reasonable

 6 inference that . . . any possible intoxication did not result in reckless driving.” He

 7 maintains that the evidence supports a finding that Defendant was driving carefully

 8 and “[t]he strength of the impact was therefore dependent upon the speed of the

 9 motorcycle.” The State maintains that Defendant has failed to meet the fundamental

10 error standard, which, it argues, “only applies in exceptional circumstances when guilt

11 is so doubtful that it would shock the judicial conscience.”

12        Defendant argues that the jury should have been given Uniform Jury Instruction

13 (UJI) 14-251 NMRA. UJI 14-251 requires that the State prove “beyond a reasonable

14 doubt that . . . [t]he death was a foreseeable result of the defendant’s act” and that

15        [t]he act of the defendant was a significant cause of the death of [the
16        v]ictim. The defendant’s act was a significant cause of death if it was an
17        act which, in a natural and continuous chain of events, uninterrupted by
18        an outside event, resulted in the death and without which the death
19        would not have occurred.

20        The fundamental error analysis proceeds in two steps.             We begin by

21 “determin[ing] whether a reasonable juror would have been confused or misdirected


                                               6
 1 by the jury instruction.” Barber, 2004-NMSC-019, ¶ 19. If so, we “review the entire

 2 record, placing the jury instructions in the context of the individual facts and

 3 circumstances of the case, to determine whether the [d]efendant’s conviction was the

 4 result of a plain miscarriage of justice.” Id. (internal quotation marks and citation

 5 omitted).

 6 A.     Defendant was Entitled to UJI 14-251

 7        To prove homicide by vehicle while driving under the influence of alcohol, the

 8 State must demonstrate that intoxication was a cause of Victim’s death. Section 66-8-

 9 101; UJI 14-240 NMRA; State v. Munoz, 1998-NMSC-041, ¶ 13, 126 N.M. 371, 970

10 P.2d 143 (“[T]he [s]tate had to make a causal connection between [the d]efendant’s

11 actions and the fatal collision or else [the d]efendant was to be acquitted.”); see State

12 v. Sisneros, 42 N.M. 500, 505, 82 P.2d 274, 277 (1938) (discussing the precursor to

13 the current vehicular homicide statute and stating, “If the defendant killed [victim]

14 while committing the unlawful act of driving an automobile while under the influence

15 of intoxicating liquor, he is not guilty of manslaughter unless the commission of that

16 unlawful act was the proximate cause of the death of [victim].”). This is because

17 “[t]he purpose of the vehicular homicide statute is . . . to punish reckless driving or

18 impaired driving when such conduct results in death or great bodily injury.” Munoz,

19 1998-NMSC-041, ¶ 20; see § 66-8-101(C). UJI 14-251 addresses this causal


                                               7
 1 connection by “incorporat[ing] concepts of both proximate cause and factual

 2 causation.” State v. Augustin M., 2003-NMCA-065, ¶ 53, 133 N.M. 636, 68 P.3d 182.



 3        A defendant is not entitled to an instruction on the definition of causation

 4 simply because causation is an element of the charge. Rather, UJI 14-251 must be

 5 given to the jury if Defendant raises a question as to the causal connection between

 6 his actions and the death of Victim. See UJI 14-240 Use Note 8 (“If causation is in

 7 issue, [UJI] 14-251, the definition of causation, must be given.”); UJI 14-251 Use

 8 Note 1 (“For use only if causation is in issue.”); State v. White, 118 N.M. 225, 229,

 9 880 P.2d 322, 326 (Ct. App. 1994). Thus, our inquiry is whether Defendant

10 challenged the State’s implicit assertion that intoxication caused the accident so as to

11 put causation “in issue.” We review the record for evidence in favor of the giving of

12 the instruction. Poore v. State, 94 N.M. 172, 174, 608 P.2d 148, 150 (1980) (“[T]he

13 defendant [should] be accorded some semblance of liberality in having the jury

14 instructed with particularity as to his defenses that are supported by the evidence.”).



15        Defendant argues that the evidence at trial supported the giving of UJI 14-251.

16 This evidence included Defendant’s testimony that he did not drink before driving;

17 officer testimony that Defendant had passed the field sobriety tests, and that the


                                              8
 1 officer administering them did not believe he was intoxicated; undisputed testimony

 2 that the windows were tinted; Defendant’s testimony that the window tint limited

 3 visibility; Defendant’s undisputed testimony that he waited for an oncoming car to

 4 turn before beginning his left turn; and the passenger’s testimony that he did not see

 5 the motorcycle. Defendant also points out that the officer reconstructing the accident

 6 did not calculate the speed of the motorcycle, apparently to imply that the speed of the

 7 motorcycle itself could have been a cause of the accident. We agree that this evidence

 8 was sufficient to put in question the causal link between intoxication and the accident.

 9 See Munoz, 1998-NMSC-041, ¶ 13.

10        Having established that there is evidence sufficient to put causation in issue, we

11 turn to whether the jury instructions as given could have misdirected the jury. The

12 crux of this analysis is whether juror confusion led to a verdict not based on the

13 correct law. Barber, 2004-NMSC-019, ¶ 21 (stating that when there is ambiguity in

14 an instruction, “[the] ambiguity casts uncertainty over whether the state truly proved

15 [an] element of [the crime] beyond a reasonable doubt”). Defendant argues that the

16 jury could have convicted Defendant because he was driving while intoxicated and

17 was the “but for” cause of the accident, without also finding that the intoxication,

18 rather than negligence or even error by the motorcyclist, caused the accident. He

19 contends that this conclusion is contrary to the vehicular homicide statute, which, as


                                               9
 1 discussed, requires that the intoxication itself be the cause of the accident. We agree.

 2 “[J]uror confusion or misdirection may stem . . . from instructions which, through

 3 omission or misstatement, fail to provide the juror with an accurate rendition of the

 4 relevant law.” Benally, 2001-NMSC-033, ¶ 12.

 5        The State points out correctly that the elements instruction for homicide by

 6 vehicle requires the jury to find that Defendant both drove while intoxicated and

 7 “thereby caused” the death of Victim. See UJI 14-240. This instruction, however, is

 8 inadequate to convey the required causation analysis. Since jurors are not trained in

 9 legal concepts or definitions, when a jury instruction contains a legal term or concept

10 such as “causation,” it is especially important to provide guidance. See Nancy S.

11 Marder, Bringing Jury Instructions into the Twenty-First Century, 81 Notre Dame L.

12 Rev. 449, 457 (2006) (discussing problems with jury instructions and difficulties

13 jurors have with understanding legal concepts, including proximate cause). Here,

14 proper conviction depended on a jury finding that “but for” Defendant’s intoxication

15 the death would not have occurred and that Defendant’s alleged intoxication was a

16 significant cause of Victim’s death. See State v. Montoya, 2003-NMSC-004, ¶ 11,

17 133 N.M. 84, 61 P.3d 793 (“UJI 14-251 . . . instructs the jury not to convict the

18 defendant if he is only at fault to an insignificant extent. [It also] incorporates the

19 notion of factual causation, which . . . asks whether the result would have happened


                                              10
 1 when and as it did ‘but for’ the defendant’s act.” (internal quotation marks and citation

 2 omitted)). The much simpler language in UJI 14-240—“thereby caused”—does not

 3 encompass this two-pronged analysis.

 4        We conclude that, without additional instruction on the causation requirements,

 5 the jury could have been misdirected by the elements instruction. Had UJI 14-251

 6 been requested, it would have been reversible error to deny the request. See Barber,

 7 2004-NMSC-019, ¶ 12.

 8 B.     Failure to Instruct on Causation was Fundamental Error

 9        Having found that it would have been reversible error not to define “cause” for

10 the jury, we proceed to the second step of a fundamental error analysis and examine

11 “the entire record, placing the jury instructions in the context of the individual facts

12 and circumstances of the case, to determine whether the Defendant’s conviction was

13 the result of a plain miscarriage of justice.” Id. ¶ 19 (internal quotation marks and

14 citation omitted). The State argues that the failure to give UJI 14-251 does not rise

15 to fundamental error. Although it does not direct us to them, the State appears to rely

16 in part on cases holding that failure to give “definitional” instructions is not

17 fundamental error. See, e.g., Barber, 2004-NMSC-019, ¶¶ 20-21 (stating the “general

18 rule” that “a missing definition cannot result in the sort of ‘fundamental unfairness’

19 that undermines the integrity of the judicial system”); State v. Stephens, 93 N.M. 458,


                                              11
 1 462, 601 P.2d 428, 432 (1979) (“[T]he failure to instruct the jury on the definition or

 2 the amplification of the elements does not constitute error.”), overruled on other

 3 grounds by State v. Contreras, 120 N.M. 486, 903 P.2d 228 (1995). Lack of a

 4 definitional instruction, however, may “be of central importance to a fair trial [when]

 5 . . . the instruction provided a determination critical to understanding the elements

 6 instruction.” Barber, 2004-NMSC-019, ¶ 25. When this is the case, failure to provide

 7 a definitional instruction may be fundamental error.

 8        In Mascareñas, the defendant was convicted of child abuse resulting in death

 9 and appealed on grounds that the jury was improperly instructed on “the requisite

10 culpable mental state for criminal negligence.” 2000-NMSC-017, ¶ 8. The elements

11 instruction stated, “to find that [the defendant] negligently caused child abuse to occur,

12 you must find that [the defendant] knew or should have known of the danger involved

13 in forcefully shaking [victim] and acted with reckless disregard for the safety or

14 health of [victim].” Id. ¶ 8; UJI 14-602 NMRA. The defendant argued that the

15 highlighted language confused criminal and civil negligence and “create[d] the

16 distinct possibility that the jury understood the applicable negligence standard to

17 criminalize ‘careless’ conduct or perhaps only ‘extremely careless’ conduct.”

18 Mascareñas, 2000-NMSC-017, ¶ 8 (internal quotation marks and citation omitted).

19 The Court agreed that failure to instruct on the correct standard was reversible error.


                                               12
 1 Id. ¶ 16. Since the defendant had not requested an instruction, the Court proceeded

 2 to a fundamental error analysis of the jury instructions as a whole and the evidence

 3 adduced at trial to determine whether the lack of the correct instruction “implicate[d]

 4 a fundamental unfairness that would undermine judicial integrity if left unchecked.”

 5 Id. ¶ 17 (alteration, internal quotation marks and citation omitted). The Court rejected

 6 the State’s argument that an instruction on the definition of criminal negligence was

 7 not fundamental error because it was merely “definition or the amplification of the

 8 elements of an offense” and not an essential element. Id. ¶ 18 (emphasis omitted).

 9 Instead, it held that “the standard necessary to sustain a conviction is, under these

10 facts, a critical determination . . . akin to a missing elements instruction.” Id. ¶ 20

11 (internal quotation marks and citation omitted). It concluded that “[t]o allow [the

12 defendant’s] conviction to stand when there is a distinct possibility that he was

13 convicted under [the incorrect] standard would result in a miscarriage of justice and

14 . . . fundamental error occurred.” Id. ¶ 21.

15        The Court reached the opposite conclusion in Barber. There, the defendant

16 appealed his conviction for possession with intent to distribute methamphetamine.

17 2004-NMSC-019, ¶ 1. At trial, he maintained that the methamphetamine found in his

18 hotel room was not his. Id. ¶ 6. The jury was instructed on the essential elements of

19 the charges, including that “[t]he defendant had [m]ethamphetamine in his


                                              13
     Correction Page, State v. Finch, COA #30,706, BuWVz, Filed 10-30-12, Replace lines 1-2 with: 14-3130 NMRA (“A
     person is in possession of [a substance] when he knows it is . . . in his presence, and he exercises control over it.”).

 1 possession[,]” id. ¶ 7, but no legal definition of “possession” was given. Id.; see UJI

 2 14-130 NMRA (“A person is in possession of [a substance] when . . . he knows what

 3 it is, he know it is . . . in his presence and he exercises control over it.”). The Court

 4 concluded that failure to give the instruction would have been reversible error because

 5 the issue of possession was challenged, Barber, 2004-NMSC-019, ¶ 12, and then

 6 considered whether the lack of a definition resulted in “such confusion that the jury

 7 could have convicted [the d]efendant based upon a deficient understanding of the legal

 8 meaning of possession as an essential element of the crime.” Id. ¶ 25. A review of

 9 the evidence revealed that it did not. “Even though the jury was not instructed that it

10 must find [the d]efendant had both knowledge and control over the drugs, no distinct

11 possibility exists . . . that the jury convicted [the d]efendant without finding all the

12 elements beyond a reasonable doubt.” Id. ¶ 26. This is because “the jury could not

13 have found that [the d]efendant intended to transfer the methamphetamine in the

14 bathroom without also finding that [the d]efendant was exercising some degree of

15 control over the drugs.” Id. ¶ 30.

16            The key difference between these two cases is whether there was evidence that

17 the jury’s conclusion was legally correct. Barber involved a multi-part charge:

18 possession with intent to distribute methamphetamine. Id. ¶ 7. The fact that the jury

19 found that the defendant intended to distribute methamphetamine was proof that the


                                                               14
 1 jury in fact concluded that the defendant had control over the drugs when it concluded

 2 that he intended to distribute them. Id. ¶ 30. Thus, the Court held there was no

 3 fundamental error because the jury’s decision was based on the proper legal basis. See

 4 id. ¶¶ 30-31. Our case is more like Mascareñas. Like that case, here there is a

 5 “distinct possibility” that the jury convicted Defendant without finding that

 6 intoxication was the cause of the accident and there is no jury finding that rests on a

 7 finding of causation as legally defined. 2000-NMSC-017, ¶ 13. There is no evidence,

 8 therefore, that the jury’s conclusions were legally correct.

 9        In addition, in the context of this case, the definition of “cause” rises to “a

10 critical determination akin to a missing elements instruction.”         Id. ¶ 20.    In

11 Mascareñas, the defendant argued that he did not know that shaking a baby could

12 cause injury. Id. ¶ 15. Because this was his defense, it was important for the jury to

13 know the difference between the civil negligence (where defendant “knew or should

14 have known of the danger involved in forcefully shaking [victim]”) and criminal

15 negligence (where defendant’s “conduct [was] so reckless, wanton, and willful as to

16 show an utter disregard for the safety of [others]”) standards. Id. ¶¶ 8-9 (internal

17 quotation marks omitted). Similarly, here, Defendant made two arguments: (1) he

18 was not intoxicated at the time of the accident; and (2) even if he was intoxicated, the

19 intoxication was not the cause of the accident. Under this theory of the case, the


                                              15
     Correction Page, State v. Finch, COA #30,706, BuWVz, Filed 10-30-12, Replace lines 1-2 with: 14-3130 NMRA (“A
     person is in possession of [a substance] when he knows it is . . . in his presence, and he exercises control over it.”).

 1 definition of causation gains a “central importance” to the defense. The jury,

 2 therefore, should have been instructed on this issue so that they understood that they

 3 must find a causal link between the alleged intoxication and the death of Victim in

 4 order to convict.

 5            The district court bears responsibility for instructing the jury on the correct law.

 6 Rule 5-608(A) NMRA (“The court must instruct the jury upon all questions of law

 7 essential for a conviction of any crime submitted to the jury.”); Territory v. Baca, 11

 8 N.M. 559, 563, 71 P. 460, 462 (1903) (“The court must clearly instruct the jury as to

 9 the law of the case.”). “Where fundamental error is involved, it is irrelevant that the

10 defendant was responsible for the error.” Osborne, 111 N.M. at 662, 808 P.2d at 632.

11 Thus, counsel’s failure to request UJI 14-251 is of no consequence since under the

12 facts of this case the instruction is necessary to a correct statement of the law. The

13 district court should have instructed the jury on this issue even without a request to do

14 so.

15 CONCLUSION

16            Since failure to instruct on causation was fundamental error, we remand for a

17 new trial consistent with this Opinion. State v. Clark, 108 N.M. 288, 297, 772 P.2d

18 322, 331 (1989) (“[I]f fundamental error exists, a new trial will be ordered.”),




                                                               16
    Correction Page, State v. Finch, COA #30,706, BuWVz, Filed 10-30-12, Replace lines 1-2 with: 14-3130 NMRA (“A
    person is in possession of [a substance] when he knows it is . . . in his presence, and he exercises control over it.”).

1 overruled on other grounds by State v. Henderson, 109 N.M. 655, 789 P.2d 603

2 (1990). Therefore, we need not address Defendant’s other arguments.

3            IT IS SO ORDERED.


4
5                                                          MICHAEL D. BUSTAMANTE, Judge

6 WE CONCUR:


7
8 JAMES J. WECHSLER, Judge


 9
10 LINDA M. VANZI, Judge




                                                              17